                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MICHAEL FARRINGTON                                   :       CIVIL ACTION
          Plaintiff(s)                                :
                                                      :
        v.                                            :
                                                      :
COUNTY OF BUCKS, PA et al.                            :       NO. 17-5826
         Defendant(s)                                 :

                                           ORDER

                AND NOW this 24th day of September, 2019, it having been reported that the

 issues among the parties in the above action have been settled and upon Order of the Court

 pursuant to the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it

 is

                ORDERED that the above action is DISMISSED with prejudice, pursuant to

 agreement of counsel without costs.




                                                            s/Susan Flaherty
                                                            SUSAN FLAHERTY
                                                            Civil Courtroom Deputy to the
                                                            Honorable Gene E.K. Pratter
                                                            United States District Court Judge




Copies sent via ECF to:
Dawna M. Coffey, Esquire
Harry J. Oxman, Esquire
Karen E. Minehan, Esquire
George H. Knoell, Esquire
John Ninosky, Esquire
Suzanne M. Utke, Esquire
